Case: 15-15744   Date Filed: 12/05/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15744
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:11-cr-00008-WKW-CSC-4


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTHONY DARELL TALLIE,
a.k.a. Pokie,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (December 5, 2016)

Before WILSON, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-15744    Date Filed: 12/05/2016   Page: 2 of 2


      Tilden Haywood, appointed counsel for Anthony Tallie in this appeal from

the denial of Tallie’s construed motion for a sentence reduction under

Fed. R. Crim. P. 35(b), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the denial of Tallie’s motion is AFFIRMED.




                                         2